Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. We also note that in August 1994, we suspended respondent for eighteen *102months, but stayed the suspension on the condition, among others, that he spend the entire time on probation under the guidance of a monitor. Disciplinary Counsel v. Boykin (1994), 70 Ohio St.3d 75, 637 N.E.2d 296.
Respondent is hereby indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.